ORIGINAL

Case 4:19-mj-02347 Document 1 Filed on 12/18/19 inTXSD Page 1 of 14
Case 1:19-cr-OC $-TCB-JSA Document1 Filed 10/. 19 Page1of11

 

IN THE UNITED STATES DISTRICT COURT Clerg
FOR THE NORTHERN DISTRICT OF GEORGIA
‘ g,

 

 

 

 

Deputy cy
ATLANTA DIVISION vk
UNITED STATES OF AMERICA
Vv. Criminal Indictment
BRIAN GUYTON, No.
ANDRE JACKSON,
JENNIFER JACKSON, AND 1° 19 7 C R = 1 04
BARBARA WHITE ae

 

United States Courts

4 ; 1 9mj 2347 Southern District of Texas

FILED

THE GRAND JURY CHARGES THAT: December 18, 2019

David J. Bradley, Clerk of Court

COUNT ONE
Conspiracy to Commit Wire and Bank Fraud
(18 U.S.C. § 1349)

1. Beginning on a date unknown, but from in or about Jomuiaty 2015,

and continuing through in or about January 2017, in the Northern District of
Georgia and elsewhere, the defendants, BRIAN GUYTON, ANDRE JACKSON,
JENNIFER JACKSON, and BARBARA WHITE, did knowingly and willfully
combine, conspire, confederate, agree, and have a tacit understanding with each
other and others known and unknown to the Grand Jury, to commit certain
offenses against the United States, namely:

a. To knowingly devise and intend to devise a scheme and artifice

to defraud, and to obtain money and property by means of
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in-TXSD Page 2 of 14
Case 1:19-cr-0OC 4-TCB-JSA Document1 Filed 10/. 19 Page 2of11

materially false and fraudulent pretenses, representations, and
promises, and in furtherance thereof utilize interstate wire
communications, in violation of Title 18, United States Code,
Section 1343.
b. To knowingly execute and attempt to execute a scheme to
defraud financial institutions, as defined in Title 18, United States
Code, Section 20, and to obtain moneys, funds, credits, assets,
securities, and other property under the custody and control of |
financial institutions, by means of materially false and fraudulent
representations and promises, and by the omission of material
facts, in violation of Title 18, United States Code, Section 1344.
Background
At relevant times during this Indictment:
2. BRIAN GUYTON was associated with Intercontinental
Motoring, LLC and Alliance Trucking.
3. ANDRE JACKSON was a police officer with the Clayton County
Police Department.

4, ANDRE JACKSON was listed as the registered agent for Alot Frontier

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD_ Page 3 of 14
Case 1:19-cr-OC 4-TCB-JSA Document1i Filed 10/. 19 Page 3of11

Group, LLC and ARC Financial Group, Inc., with the Georgia Secretary of
State’s Office.

5, JENNIFER JACKSON was listed as the CEO, CFO, and Secretary for World
Medical, Inc. with the Georgia Secretary of State’s Office.

6. Lenders required truthful information from applicants seeking car loans,
including truthful information about the applicant’s employment, income,
financial condition, assets, liabilities, and the applicant's agreement not to sell,
rent, lease, or transfer use of the car without the lender’s written permission,
which information was material to the lenders’ decisions regarding whether to
approve the loans and the terms of the loans.

Manner and Means of the Conspiracy
7, The manner and means by which the conspiracy was sought to be
accomplished, included, among others, the following:
a. BRIAN GUYTON, ANDRE JACKSON, and other conspirators
contracted and otherwise arranged for the purchase of high-end cars in
the Northern District of Georgia, Southern District of Texas, and
elsewhere for the purpose of reselling or subleasing the cars to third

parties.

 

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD Page 4 of 14
Case 1:19-cr-OC 4-TCB-JSA Document1 Filed 10/. 19 Page 4o0f11

b. BRIAN GUYTON, ANDRE JACKSON, JENNIFER JACKSON, and

vu

others recruited “straw purchasers” to apply for car loans to purchase
high-end cars in exchange for cash payments.

c. ANDRE JACKSON used his position with the Clayton County
Police Department to recruit police department employees and other
individuals in the community. ANDRE JACKSON told prospective
“straw purchasers” that the car subleasing program was legitimate and
would increase their credit score.

d. BRIAN GUYTON, ANDRE JACKSON, JENNIFER JACKSON, and
BARBARA WHITE knowingly submitted and caused to be submitted
false and fraudulent information in the “straw purchasers” loan
applications, including false and fraudulent information and
documentation concerning: (i) income; (ii) employment; (iii) proof of
employment; and (iv) length of employment.

e. ANDRE JACKSON fraudulently listed and caused others to
fraudulently list employment with Alot Frontier Group, LLC (CEO,

$102,000 annual salary) and ARC Financial Group, Inc. (CEO, $425,000

annual salary) in car loan applications.

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in-TXSD Page 5 of 14
Case 1:19-cr-OG %+TCB-JSA Document1 Filed 10/. 19 Page 5of11

f. JENNIFER JACKSON fraudulently listed and caused others to
fraudulently list employment with World Medical, Inc. (President,
$115,000 annual salary) in car loan applications.

g. BARBARA WHITE fraudulently listed and caused others to
fraudulently list employment with ARC Financial Group (Regional
‘Director, $14,443.87 monthly salary) and Clayton County Public School
(Principal, $160,000 annual salary) in car loan applications.

h. BRIAN GUYTON, ANDRE JACKSON, JENNIFER JACKSON, and .
BARBARA WHITE knowingly and falsely executed and caused others
to falsely execute sales agreements and loan financing documents
which certified to the lenders that the loan applicant would not sell,
rent, lease or transfer any interest in the vehicle without the lender’s’
written permission.

i, BRIAN GUYTON and other conspirators using the names of
associated companies, including Intercontinental Motoring, LLC,
entered into written contracts with “straw purchasers,” and agreed to
manage the cars, make monthly payments, and obtain car insurance.

j. Upon purchase of the cars, BRIAN GUYTON and others took

possession of the cars and contracted with other individuals to sublease

5

 

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD Page 6 of 14
Case 1:19-cr-OC 4TCB-JSA Document1 Filed 10/. 19 Page 6 of 11

the cars, contrary to the agreements that the “straw purchasers” had
entered into with the lenders.
k. BRIAN GUYTON.and other conspirators made some car loan
payments on behalf of the “straw purchasers.” At some point, BRIAN
GUYTON and other conspirators stopped making loan payments and
many of the “straw purchasers” defaulted on their car loans.

All in violation of Title 18, United States Code, Section 1349,

COUNTS TWO through EIGHT

Bank Fraud
(18 U.S.C. §§ 1344 and 2)

 

8. The Grand Jury re-alleges and incorporates by reference paragraphs

two through seven of this Indictment as if fully set forth herein.
Execution of the Scheme

9. Onor about the dates set forth below in Column B, in the Northern
District of Georgia and elsewhere, for the purpose of executing and attempting to
execute the scheme and artifice to defraud and to obtain money as set out in
Count One of this Indictment, the defendants identified in Column D below,
aided and abetted by each other and others known and unknown to the Grand

Jury, did knowingly, and with the intent to defraud, submit loan applications

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD Page 7 of 14

Case 1:19-cr-0C

4-TCB-JSA Document 1 Filed 10/:

19 Page

of 11

containing false and fraudulent information to the financial institutions, as

defined in Title 18, United States Code, Section 20, listed in Column F:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column | Column | Column C | Column D ColumnE | Column F
A B
Counts | Date Year, Make | Defendants Amount of | Victim Lender
& Model Loan
of Car, Last
four VIN
Digits
2 3/18/16 | 2016 Dodge | BRIAN GUYTON $89,959.08 | Bank of
Charger - ANDRE JACKSON America
SRT, 9702 | JENNIFER JACKSON
BARBARA WHITE
3 3/19/16 | 2016 BMW | BRIAN GUYTON $162,795.50 | BMW Bank of
18, 5058 ANDRE JACKSON North America
JENNIFER JACKSON .
BARBARA WHITE
4 3/23/16 | 2015 BRIAN GUYTON $80,799.00 | American
Mercedes | ANDREJACKSON National Bank
S550, 8606 | JENNIFER JACKSON
BARBARA WHITE
15 4/5/16 | 2014 BRIAN GUYTON $68,758.00 | Associated
Mercedes | ANDREJACKSON Credit Union
$550,5421 | JENNIFER JACKSON
BARBARA WHITE
6 5/31/16 | 2016 BMW, | BRIAN GUYTON $97,635.11 | BMW Bank of
X6, 3832 North America
7 7/11/16 | 2016 BMW | BRIAN GUYTON $106,295.44 | BMW Bank of
7401,9976 | ANDRE JACKSON North America
JENNIFER JACKSON ,

 

 

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD Page 8 of 14
Case 1:19-cr-OC 4TCB-JSA Document1i Filed 10/. 19 Page 8 of 11

 

 

7/11/16 | 2014 BRIAN GUYTON $127,129.49 | BMW Bank of
Mercedes, | ANDREJACKSON .- North America
S63 0896 JENNIFER JACKSON

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1344 and Section 2.
COUNTS NINE through TWELVE
Wire Fraud
(18 U.S.C. §§ 1343 and 2)

10. The Grand Jury re-alleges and incorporates by reference paragraphs
two through seven of this Indictment as if fully set forth herein.

11. On or about the dates set forth below in Column B, in the Northern District
of Georgia and elsewhere, the defendants identified in Column D below, aided
and abetted by each other and others known and unknown to the Grand Jury,
with the intent to defraud, knowingly devised and intended to devise a scheme
and artifice to defraud, and to obtain money and property by means of

| materially false and fraudulent pretenses, representations, and promises, and by
omission of material facts, well knowing and having reason to know that said
pretenses were and would be false and fraudulent when made and caused to be
made and that said omissions were and would be material, and, in so doing,

caused to be transmitted by means of wire communication in interstate

commerce writings, signs, signals pictures, and sounds, namely, loan

 

 

 
applications containing materially false information between the senders and

Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD Page 9 of 14

Case 1:19-cr-0C

4-TCB-JSA Document 1 Filed 10/.

recipients identified in Column F and Column G below:

19 Page 9of11

 

 

 

 

 

 

 

 

 

 

 

 

 

Column | Column | Column C | Column D Column E | ColumnF | Column G
A B
Counts | Date Year, Make | Defendants Amount | Senders of | Recipients of
& Model of Loan Wires & Wires &
of Car, location reception
Last four location
VIN Digits
9 4/24/15 | 2015, BRIAN GUYTON $88,187.00 | United BMW
BMW 6501, | ANDRE JACKSON BMW, Financial
9996 JENNIFER JACKSON Roswell, Services,
GA Hilliard, OH
10 4/30/15 | 2014, Audi | BRIAN GUYTON $62,727.09 | Carey Paul | Bank of
$7, 8780 ANDRE JACKSON Honda, America,
JENNIFER JACKSON Snellville, | Jacksonville,
GA FL
11 10/1/15 | 2010 BRIAN GUYTON $52,740.00 | Georgia BMW
Porsche ANDRE JACKSON Luxury Financial
Panamera, | JENNIFER JACKSON Cars, Services,
1805 Marietta, Hilliard, OH
: GA
12 3/21/16 | 2015, BRIAN GUYTON $37,320.00 | Team One | Gateway
Mercedes | ANDRE JACKSON Motorcars, | One
C300, 9547 | JENNIFER JACKSON Doraville, | Lending and
BARBARA WHITE GA Finance,
Anaheim,
CA

 

All in violation of Title 18, United States Code, Section 1343 and Section 2.

 

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD_ Page 10 of 14
Case 1:19-cr-00¢ -TCB-JSA Document1 Filed 10/1 .9 Page 10 of 11

Forfeiture Provision
12. Upon conviction for one or more of the offenses alleged in Counts One
Through Twelve of this Indictment, the defendants shall forfeit to the United
States, pursuant to Title 18, United States Code, Sections 981(a)(1)(D), 982(a)(2),
and Title 28, United States Code, Section 2461(c), any property constituting or
derived from proceeds obtained directly or indirectly as a result of said
violations.
13. If, as a result of any act or omission of the defendants, any property
" subject to forfeiture:
a. Cannot be located upon the exercise of due diligence;
_b. Has been transferred or sold to, or deposited with, a third person, -
c. Has been placed beyond the jurisdiction of the Court;
d. Has been substantially diminished in value; or
e. Has been commingled with other property which cannot be subdivided
without difficulty;
the United States intends, pursuant to Title 18, United States Code, Section 982

(b) and Title 21, United States Code, Section 853(p), and Title 28, United States

10

 
Case 4:19-mj-02347. Document 1. Filed on 12/18/19 in TXSD Page 11 of 14
Case 1:19-cr-00. -TCB-JSA Document1 Filed 10/1. -9 Page 11lof11

Code, Section 2461(c), to seek forfeiture of any other property of the defendants

up to the value of the forfeitable property.

A TIVE BILL

 

FOREPERSON

BYUNG J. PAK
Te States Attorney

JEFFREY A. ‘i har Mee pe Uiepresse PVA ss can
Assistant United States Attorney
Georgia Bar No, 088131

600 U.S. Courthouse

_ 75 Spring Street, S.W.
Atlanta, GA 30303
404-581-6000; Fax: 404-581-6181

11

 
Case 4:19-mj-02347. Document 1 Filed on 12/18/19 in TXSD_ Page 12 of 14
Case 1:19-cr-Ol 4-TCB-JSA Document 2 Filed 10). /19 Page 1of1

U.S. Department of Justice
United States Attorney

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA

— a N,
Division: Atlanta * MATTE, Cy
(USAO: 2017R00457) De
“PULY Corp

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION

 

COUNTY NAME: Clayton DISTRICT COURT NO.
MAGISTRATE CASE NO.
X Indictment Information Magistrate's Complaint
DATE: October 15, 2019 DATE: DATE:
UNITED STATES OF AMERICA SUPERSEDING INDICTMENT
vs. Prior Case Number:
BRIAN GUYTON Date Filed:
e
GREATER OFFENSE CHARGED: X Felony Misdemeanor 1 « 1 9 _ C R ~ 40 4
Defendant Information:

 

 

Js the defendant in custody? Yes XNo

Will the defendant be arrested pending outcome of this proceeding? XYes No
Is the defendant a fugitive? Yes XNo

Has the defendant been released on bond? Yes XNo

Will the defendant require an interpreter? Yes XNo

District Judge:

Attorney: Jeffrey A. Brown
Defense Attorney:

 
Case 4:19-mj-02347, Document 1 Filed on 12/18/19 in TXSD_ Page 13 of 14
Case 1:19-cr-O(. 4-TCB-JSA Document6 Filed 10). -/19 Page 1 of 1

U.S, Depastment of Justice C, “A th
United States Attorney an,

By, Altes 1y 2019
IN THE UNITED STATES DISTRICT couRT” 4

EN
FOR THE NORTHERN DISTRICT OF GEORGIA D * Clepp
SPuty Yeh
UNITED STATES OF AMERICA , Indictment/ Information
Vv. .
1219-CR-404
Brian Guyton : >

Agent to Arrest

PRAECIPE

The Clerk is hereby directed to issue a warrant for arrest, certified copy
attached, returnable instanter, in the above-stated case.

  
  
 

of indictment

Assjstant United States Attorney

 

 

Filed In Clerk's Office, this day of , 2019.
Clerk
By ISSUED AND DELIVERED
Deputy Clerk TO U.S. N Al.

    

Form No, USA-19-8

(Rev. 08/06/87)
N.D.Ga. 08/26/94

 

 
Case 4:19-mj-02347 Document 1 Filed on 12/18/19 in TXSD_ Page 14 of 14

“— 1499 -2/q
getty edo -— orrerder2 5 US No hip, 499903

DNITED. STATES. premcr COURT
NORTHERN DISTRICT OF GEORGIA

UNITED STATES:OF AMERICA,
VS.

BRIAN GUY-TON CASE NO.-1:19-CR-494
AGENT TO ARREST

 

Yor. ‘The United States Marsal .
‘anmiany Authorized United States Officer

YOU ARE HEREBY COMMANDED to:airest BRIAN. GUETON and: — himn:pi" her foethwith.
fo the nearest magisimteta answer-ain)
Kindteymen,  Diniereon Ch complgion Chanter otto Cl vidintonnonea Cl probeitan viedutton Setition .

Chitin tilin oF het with. (erietiescdption of oiinse:
Conspiragy to\Commiit Wire and’ Bank Fraud; Baik Prauils Wire Freud |
in-vidlation Of Tithe 18, Dntted States Code, Seetian(s) 1349; 18 USC a 18 USE 1343

 

Hate and Location

Bail Pixed at $__ Bye.
(NSS OR IaUidiAL ONCE
RETURN ,
This, warrant was received wid exeouted- with the arrest Of the above-namiéd defendiint at;

 

Date Réceived:

 

 

Nante end Fille of Arresting Olfiers

Date of Arrests

 

 

Signature of Arcesting Over’

bT/EB FOV WOON ALNG OJ NOLSNOH SGLEPLEETZ EpizT E€100/28/28

 

 
